EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
William Slate on 12/13/2021.
The application has been amended as follows: Claim 1 Page 3 Line 4 remove “(S10)”
The application has been amended as follows: Claim 1 Page 3 Line 6 remove “(S20)”
The application has been amended as follows: Claim 1 Page 3 Line 8 remove “(S30)”
The application has been amended as follows: Claim 2 Page 4 Line 3 remove “(S10)”
The application has been amended as follows: Claim 2 Page 4 Line 5 remove “(S30)”
The application has been amended as follows: Claim 3 Page 4 Line 3 remove “(S20)”
The application has been amended as follows: Claim 3 Page 4 Line 5 remove “(S30)”
The application has been amended as follows: Claim 6 Page 5 Line 3 remove “(S10)”
The application has been amended as follows: Claim 6 Page 5 Line 5 remove “(S20)”
The application has been amended as follows: Claim 6 Page 5 Line 7 remove “(S20)”
The application has been amended as follows: Claim 11 Page 5 Line 3 remove “(S40)”
The application has been amended as follows: Claim 11 Page 5 Line 5 remove “(S40)”
The application has been amended as follows: Claim 12 Page 6 Line 2 remove “(S40)”
The application has been amended as follows: Claim 17 Page 6-7 Line 4 remove “(S10)”
The application has been amended as follows: Claim 17 Page 6-7 Line 6 remove “(S20)”
The application has been amended as follows: Claim 17 Page 6-7 Line 8 remove “(S30)”
The application has been amended as follows: Claim 17, Page 6-7, Line 7 remove the word “and”
The application has been amended as follows: Claim 17, Page 6-7, Line 9 change the comma “point,” to a semicolon “point;”
The application has been amended as follows: Claim 17, Page 6-7, Line 9 after the sentence “event point;” add paragraphs “capturing current data by means of the capture means arrangement during operation of the robot arrangement; and controlling the robot arrangement on the basis of the current data and at least one event criterion, the controlling triggering at least one action of the robot arrangement as a result of at least one event criterion being satisfied by the current data”
The application has been amended as follows: Claim 18 Page 7 Line 3 remove “(S10)”
The application has been amended as follows: Claim 18 Page 7 Line 5 remove “(S30)”
The application has been amended as follows: Claim 19 Page 7 Line 3 remove “(S20)”
The application has been amended as follows: Claim 19 Page 7 Line 5 remove “(S30)”
The application has been amended as follows: Claim 20 Page 7-8 Line 4 remove “(S10)”
The application has been amended as follows: Claim 20 Page 7-8 Line 6 remove “(S20)”
The application has been amended as follows: Claim 20 Page 7-8 Line 8 remove “(S30)”
The application has been amended as follows: Claim 20 Page 7-8 Line 10 remove “(S40)”
The application has been amended as follows: Claim 20 Page 7-8 Line 12 remove “(S40)”

Allowable Subject Matter
Claims 1-7 and 9-21 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664